          Case 1:20-cv-01816-ELH Document 24 Filed 11/10/20 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

RICHARD DEBLOIS,
Plaintiff,

  v.                                                 Civil Action No. ELH-20-1816

CORIZON HEALTH, INC., et al.,
Defendant.




                                        MEMORANDUM

       On June 12, 2020, plaintiff Richard DeBlois, through counsel, filed suit against Corizon

Health, Inc. (“Corizon”) and Wexford Health Sources, Incorporated (“Wexford”). ECF 1 (the

“Complaint”). The Complaint alleges diversity jurisdiction pursuant to 28 U.S.C. § 1332, and

asserts a single claim of “negligence, medical malpractice.” Id. ¶¶ 46-50.

       The claim concerns defendants’ provision of medical care to DeBlois during his

incarceration at the Baltimore City Correction Center (“BCCC”) or in Jessup, Maryland. Id. ¶¶ 1,

11. Wexford provided healthcare to plaintiff in 2017 and 2018. See id. ¶¶ 1-6. Corizon “took over

the provision of health care” in 2019. Id. ¶¶ 6, 12. In sum, DeBlois contends that defendants

breached the duty of care owed to plaintiff in failing properly to assess and treat plaintiff’s “kidney

stone and other internal conditions” and in failing to “provide proper follow-up care” after plaintiff

underwent surgery to treat the kidney stone and related conditions, among other things. Id. ¶ 48;

see id. ¶¶ 1-7, 35-45.

        Moreover, the Complaint alleges that the Court has diversity jurisdiction because the

amount in controversy exceeds $75,000 and because the suit is “between citizens of different

states.” ECF 1, ¶ 8. With respect to citizenship, the Complaint does not explicitly address
            Case 1:20-cv-01816-ELH Document 24 Filed 11/10/20 Page 2 of 4



plaintiff’s citizenship. Rather, it states that DeBlois “was at all times relevant to the occurrence

complai[n]ed of herein incarcerated in Jessup, MD, or in Baltimore City, MD.” Id. ¶ 11. As to

Corizon’s citizenship, the Complaint alleges that Corizon is “created under the laws of Delaware,

and operating a health care business in the State of Maryland.” Id. ¶ 12. 1 And, the Complaint

alleges that Wexford is “created under the laws of Pennsylvania, and was operating a health care

business in the State of Maryland at times relevant to Mr. DeBlois’s claims.” Id. ¶ 13.

        Wexford answered the suit. ECF 8. In response to plaintiff’s allegations regarding subject

matter jurisdiction, Wexford states in its Answer: “Wexford is without information sufficient to

form a belief as to the truth of the allegation that the parties are citizens of different States.” Id. ¶

8.

        Corizon has moved to dismiss the Complaint pursuant to Fed. R. Civ. P. 12(b)(6) (ECF 6),

supported by a memorandum of law. ECF 6-1 (collectively, the “Motion to Dismiss”). The

Motion to Dismiss has been fully briefed. See ECF 20; ECF 22. Notably, Corizon has not moved

to dismiss for lack of subject matter jurisdiction pursuant to Fed. R. 12(b)(1).

        Although neither defendant has moved to dismiss under Rule 12(b)(1), the Court has “an

independent obligation to determine whether subject-matter jurisdiction exists, even when no party

challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010). [B]efore a federal court can decide

the merits of a claim, the claim must invoke the jurisdiction of the court.” Miller v. Brown, 462

F.3d 312, 316 (4th Cir. 2006) (citing Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)). In Home

Buyers Warranty Corp. v. Hanna, 750 F.3d 427, 432 (4th Cir. 2014), the Fourth Circuit observed:

“Fundamental to our federal system is the principle that ‘[f]ederal courts are courts of limited


        1
        In addition, the Disclosure of Corporate Interest submitted by Wexford pursuant to Local
Rule 103.3 states that Wexford “is a Florida corporation,” contrary to plaintiff’s allegation that
Wexford is “created under the laws of Pennsylvania.” Compare ECF 9 with ECF 1, ¶ 13.

                                                   2
          Case 1:20-cv-01816-ELH Document 24 Filed 11/10/20 Page 3 of 4



jurisdiction.’” (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994))

(alteration in Hanna).

       “A court is to presume . . . that a case lies outside its limited jurisdiction unless and until

jurisdiction has been shown to be proper.” United States v. Poole, 531 F.3d 263, 274 (4th Cir.

2008) (emphasis in Poole) (citing Kokkonen, 511 U.S. at 377). Pursuant to Fed. R. Civ. P. 12(h)(3),

“the court must dismiss the action” if it determines that the court lacks subject matter jurisdiction.

See In re Kirkland, 600 F.3d 310, 314 (4th Cir. 2010) (“Subject matter jurisdiction cannot be

forfeited or waived, and can be raised by a party, or by the court sua sponte, at any time prior to

final judgment.”)

       Diversity jurisdiction under 28 U.S.C. § 1332 “requires complete diversity among parties,

meaning that the citizenship of every plaintiff must be different from the citizenship of every

defendant.” Cent. W. Va. Energy Co., Inc. v. Mountain State Carbon, LLC, 636 F.3d 101, 103 (4th

Cir. 2011).    For an individual, “residency and citizenship are not interchangeable in the

jurisdictional context,” although “[p]hysical presence coupled with residency is prima facie proof

of citizenship.” Zoroastrian Ctr. & Darb-E-Mehr of Metro. Wash., D.C. v. Rustam Guiv Found.

of N.Y., 822 F.3d 739, 750 n.6 (4th Cir. 2016). And, of relevance here, “a corporation shall be

deemed to be a citizen of any State by which it has been incorporated and of the State where it has

its principal place of business.” 28 U.S.C. § 1332(c)(1); see Johnson v. Advance Am., 549 F.3d

932, 935 (4th Cir. 2008).

       The Complaint does not address the principal place of business of either defendant.

Accordingly, the Court cannot be sure that there is complete diversity among the parties.




                                                  3
          Case 1:20-cv-01816-ELH Document 24 Filed 11/10/20 Page 4 of 4



       Therefore, by November 30, 2020, defendants are directed to address the Court’s concerns

regarding subject matter jurisdiction. In particular, each defendant must disclose its principal place

of business.

       An Order follows.


Dated: November 10, 2020                                                    /s/
                                                              Ellen Lipton Hollander
                                                              United States District Judge




                                                  4
